—Motion to expedite appeal denied as unnecessary. Memorandum: The motion to place the appeal on the calendar is unnecessary. The attorney for respondent Edward Jones states that respondents’ briefs will be filed and served by April 13, 1993, the deadline for the filing of respondents’ briefs for the May term. It is the practice of the Court to place cases on the term calendar if respondents’ briefs are timely filed for that term, even where appellants’ briefs have been filed later than the deadline for the filing of appellants’ briefs. Present— Pine, J. P., Balio, Lawton, Boomer and Davis, JJ. (Filed Mar. 23,1993.)